DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6, 10, and 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites generating a multiple-source audit-log
Claim 1, and similarly Claim(s) 10, and 11;
A store system comprising: 



a when customer identification information is 
transmit relevant information of the product which is associated with each piece of customer identification information registered in the notification list to a transmission destination corresponding to the customer identification information.
The steps as recited in Claim 1, similarly Claim 10 and Claim 11 recite registering customer identification and transmitting relevant information of the product. That, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e.,  acquisition unit, processor, memory/medium ).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper (i.e., manually recording and distributing information). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., acquisition unit (i.e., form of an input), processor, memory/medium to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic input to store information and transmit different information). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., acquisition unit (i.e., form of an input), processor, memory/medium to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claim 2-6; these claim recites limitations that further define the same abstract idea as noted in Claim 1.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clontz (US 2010/0012600 A1) in view of Matsunaga (US 2004/0205005 A1). 

Regarding Claim 1, and similarly Claim 10 and 11;
Clontz discloses a store system comprising: 
a plurality of information acquisition units that are installed on a product display shelf unit so as to correspond to a plurality of products, respectively (FIG. 1 – depict a plurality of information acquisition units (i.e., ‘41’) and [0023] - With preferred version, shoppers may use the shelf to place orders on the retailers' websites for merchandise that is temporarily out-of-stock in the store or available only on the retailers' websites. The shoppers can use the screen to place orders for merchandise and have it delivered to their homes, or to drill down to see if out-of-stock products are available in the retailers' nearby stores and [0058]); 
at least one memory configured to store one or more instructions ([0046] – thin client computer); 
and at least one processor configured to execute the one or more instructions ([0046] – thin client computer);  to: 
when ... information is input through a first information acquisition unit ([0023] - With preferred version, shoppers may use the shelf to place orders on the retailers' websites for merchandise that is temporarily out-of-stock in the store or available only on the retailers' websites. The shoppers can use the screen to place orders for merchandise and have it delivered to their homes, or to drill down to see if out-of-stock products are available in the retailers' nearby stores)
... the product corresponding to the first information acquisition unit ([0023] - With preferred version, shoppers may use the shelf to place orders on the retailers' websites for merchandise that is temporarily out-of-stock in the store or available only on the retailers' websites. The shoppers can use the screen to place orders for merchandise and have it delivered to their homes, or to drill down to see if out-of-stock products are available in the retailers' nearby stores and [0058] - The ability to interact with the customer through the video screen is an important advantage compared to prior art video display devices used in retail stores, because it allows the customer to obtain information about the product that the customer wants to know at the time a purchasing decision is being made. In addition, the information is made available in close physical proximity to the product).
Clontz fails to explicitly disclose:
when customer identification information is input through a ... information acquisition unit
register the customer identification information in a notification list in association with the ...; and 
transmit relevant information of the product which is associated with each piece of customer identification information registered in the notification list to a transmission destination corresponding to the customer identification information.
However, in an analogous art, Matsunaga teaches:
when customer identification information is input through a ... information acquisition unit (FIG. 2B and FIG. 3A and FIG. 8);
register the customer identification information in a notification list in association with the product ... (FIG. 4); and 
transmit relevant information of the product which is associated with each piece of customer identification information registered in the notification list to a transmission destination corresponding to the customer identification information (FIG. 2B and FIG. 3A and FIG. 3C and FIG. 8).

Regarding Claim 2;
Clontz and Matsunaga disclose the system to Claim 1.
	Matsunaga further teaches further discloses herein the relevant information includes at least one of an expected next arrival date of the product, a next arrival date of the product, an arrival notification of the product, and an URL (Matsunaga, FIG. 3C).

Regarding Claim 3;
Clontz and Matsunaga disclose the system to Claim 1.
	Matsunaga further teaches wherein the URL is a URL of a website which is used to specify whether or not to reserve the product (Matsunaga, FIG. 3C and [0055] -Here, the particular URL dedicated to a person who makes a registration is not made public to general users. The server computer 1 accepts an order from a user who makes an access by using the particular URL dedicated to a person who makes a registration with higher priority than that from a user who makes an access by using the general URL.).

Regarding Claim 4;
Clontz and Matsunaga disclose the system to Claim 2.
	Matsunaga further wherein the URL is a URL of a website which is used to perform a settlement procedure of the product. (Matsunaga, FIG. 3C and [0055] -Here, the particular URL dedicated to a person who makes a registration is not made public to general users. The server computer 1 accepts an order from a user who makes an access by using the particular URL dedicated to a person who makes a registration with higher priority than that from a user who makes an access by using the general URL).

Regarding Claim 5;
Clontz and Matsunaga disclose the system to Claim 1.
	Matsunaga further teaches wherein the website receives a specification of a method for receiving the product ([0049] - When the server computer 1 accepts the order from the user, corresponding processes are executed by the order processing unit 16 and the settling unit 17. These processes include, for example, a process for making an inquiry to a user about a shipping address and a payment method, a process for authenticating the credit card of the user, a process for updating the stock management DB 15, etc.).

Regarding Claim 6;
Clontz and Matsunaga disclose the system to Claim 1.
	Matsunaga further teaches wherein, as the method for receiving the product, it is possible to specify at least one of receipt at a store and delivery to a specified address ([0049] - When the server computer 1 accepts the order from the user, corresponding processes are executed by the order processing unit 16 and the settling unit 17. These processes include, for example, a process for making an inquiry to a user about a shipping address and a payment method, a process for authenticating the credit card of the user, a process for updating the stock management DB 15, etc.)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clontz (US 2010/0012600 A1) in view of Matsunaga (US 2004/0205005 A1) and further in view of Higham et al. (US 2018/0121866 A1).

Regarding Claim 7;
Clontz and Matsunaga disclose the system to Claim 1.
Clontz and Matsunaga fails to explicitly disclose further comprising: a plurality of buttons that are installed on the product display shelf unit so as to correspond to the plurality of products, respectively; a plurality of displays that are installed on the product display shelf unit so as to correspond to the plurality of products, respectively; wherein the processor is further configured to execute the one or more instructions to:  when the button is pressed, perform a stock check of the product of which the button is pressed; and display a result of the stock check on the display corresponding to the product of which the button is pressed.
However, in an analogous art, Higham teaches further comprising: 
a plurality of buttons that are installed on the product display shelf unit so as to correspond to the plurality of products, respectively (FIG. 1 and FIG. 2).
a plurality of displays that are installed on the product display shelf unit so as to correspond to the plurality of products (FIG. 1 and FIG. 2 and [0009] - one button module semi-permanently located at each item shelf location), respectively;
 wherein the processor is further configured to execute the one or more instructions to ([0027]):  
when the button is pressed, perform a stock check of the product of which the button is pressed ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); and 
display a result of the stock check on the display corresponding to the product of which the button is pressed pressed ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higham et al. (US 2018/0121866 A1).


Regarding Claim 8, and similarly Claim 12 and 13;
Higham discloses a store system comprising: 
a plurality of buttons that are installed on a product display shelf unit so as to correspond to a plurality of products, respectively (FIG. 1 and FIG. 2).5PRELIMINARY AMENDMENTAttorney Docket No.: Q249564 Appln. No.: National Stage Entry of PCT/JP2018/013766 
a plurality of displays that are installed on the product display shelf unit so as to correspond to the plurality of products, respectively (FIG. 1 and FIG. 2 and [0009] - one button module semi-permanently located at each item shelf location),; 
at least one memory configured to store one or more instructions ([0027]); and 
at least one processor configured to execute the one or more instructions ([0027]) to:  
perform stock check of the product of which the button is pressed in response to a first press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); 
display a result of the stock check on the display corresponding to the product of which the button is pressed ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); and 
provide a notification to a sales clerk in response to a press of the button in a state in which the result of the stock check is displayed on the display or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock)
wherein the first press of the button includes a press of the button in a state in which the result of the stock check is not displayed on the display or a press of the button which is performed after the prescribed time elapses from the immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).

Regarding Claim 9;
Higham discloses an electronic shelf label comprising:
a button that is installed on a product display shelf unit so as to correspond to a product; a display that is installed on the product display shelf unit so as to correspond to the product (FIG. 1 and FIG. 2).5PRELIMINARY AMENDMENTAttorney Docket No.: Q249564 Appln. No.: National Stage Entry of PCT/JP2018/013766 
at least one memory configured to store one or more instructions ([0027]); and 
at least one processor configured to execute the one or more instructions ([0027]) to:  
transmit a signal, which causes stock check of the product to be performed, to a server in response to a first press of the button, and transmit a signal, which causes a notification to be provided to a sales clerk, in response to a press of the button in a state in which a result of the stock check is displayed on the display, or a second press corresponding to a press of the button which is performed before a prescribed time elapses from an immediately previous press of the button ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock); wherein the first press of the button includes a press of the button in a state in which the result of the stock check is not displayed on the display, or a press of the button which is performed after the prescribed time elapses from the immediately previous press of the button. ([0014] - During each individual restock process, the display at the button module can show the amount that was ordered, and the administration restocker can check that is the quantity received and make any adjustment. Preferably, in this restock mode, the current quantity on hand is displayed first, available for correction. In this way before restocking the user can perform a cycle count, then push the admin button again, which will then cause the restock quantity to be displayed. In that way the system conveniently combines a cycle count with the restock function. A supplemental restock process is also described. This is for items that may not be associated with an electronic purchase order, and so the user simply needs to put the module into a restock mode where they can add a quantity of stock, and record it as restocking (not returning previously issued stock).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627